Citation Nr: 0420031	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sandra K. Foreman, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for a back 
disorder.   

The case was previously before the Board in September 2000, 
at which time the Board determined that although new and 
material evidence had been submitted, the claim was not well 
grounded.  The veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  The Veterans 
Claims Assistance Act of 2000, infra, was enacted during the 
pendency of the appeal.  The Board's decision was vacated and 
remanded for reconsideration of the veteran's claims taking 
the new law into more detailed account.  The case was 
returned to the Board, and it undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2), in April 
2002.  The development conducted by the Board was completed, 
but, pursuant to a decision by the Federal Circuit Court of 
Appeals, in October 2003, the case was necessarily remanded 
to the RO for review of the evidence in the first instance.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

As noted above, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000, now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has interpreted VA 's obligations under the 
VCAA to include providing certain notices to the veteran.  
See e.g. in Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the claims file reveals that the RO has not 
provided the required notices under the VCAA.  Although the 
Board attempted to provide notice in August 2002, the Court 
has held that such notice is defective unless issued by the 
RO.  Accordingly, the case is must necessarily be again 
remanded to cure this important procedural defect.  

The Board notes that the examiner who prepared the March 2003 
opinion concluded that the veteran's congenital back 
conditions were not aggravated by service; whereas, he also 
commented that he concurred wholeheartedly with the September 
12, 2002 examination.  The examiner also noted that the 
"bulk of [the veteran's] difficulties is based on his 
congenital defect."  The Board is of the opinion that 
further clarification is warranted.  Inasmuch as the case is 
necessarily being Remanded and so that the veteran receives 
every consideration due, the RO should forward the claims 
file to the physician who provided the March 2003 report so 
that he may expressly comment vis-à-vis in service complaints 
inter alia.   

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107.  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and any other 
relevant precedent.

2.  The claims file should be returned to 
the physician who authored the March 2003 
report for a supplemental opinion.  The 
examiner should be requested to review his 
report of March 2003 and the claims file, 
including but not limited to service 
medical records referencing back 
complaints such as those from July 18, 
1977, February 10, 1978 and March 22, 1978 
as well as post service medical records 
and answer the following:

a.  What, if any, current acquired 
lumbosacral pathology had clinical 
onset in service?  If the examiner 
believes that service medical 
records, as likely as not, 
demonstrate the onset of a chronic 
back disorder in service, the 
examiner is requested to specify 
those post service medical records 
that reflect continuity of 
symptomatology of that particular 
lumbosacral back disorder.

b.  What, if any, current 
lumbosacral pathology is due to or 
attributable to congenital defects; 
which, if any, such pathologies 
first manifested in service? 

The examiner should be requested to 
articulate a rationale for the opinions 
expressed.

3.  Thereafter, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




